DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Luke Hanks on 12/10/2020.

	Claim 13 has been amended as follows:
13. (Currently Amended) A sound masking device configured for mounting to a television set in a room, said sound masking device comprising:
a sound masking component, said sound masking component being configured to emit a sound masking signal into the room;
an enclosure configured for housing said sound masking component; and
said enclosure being further configured to mount to a surface of the television set, said surface comprising a surface of the television set outside a viewing angle of an occupant in the room; and
said hidden surface being proximate to an adjacent surface and said adjacent surface providing a surface for reflecting and dispersing said sound masking signal into the room.



/Quynh H Nguyen/
Primary Examiner, Art Unit 2652